DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims objected to because of the following informalities:  the claims are replete with inconsistent use of terms. For example the use of “section” and “portion” are inconsistently interchanged. While interchanging words does not rise to the level of unclear, it at least inconsistent. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 10, 11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Showalter et al. (US 5,855,448)

Regarding claim 1, Showalter et al. discloses A dust cover configured to be attached to a ball joint which includes a ball stud including a shaft portion and a spherical portion, a socket rotatably and pivotably supporting the ball stud, and a coupling member 
 a deformable body portion (19; Showalter et al.) including a first body section having a minimum thickness T1(Fig 1 annotated; Showalter et al.)  a second body section having a minimum thickness T2 (Fig 1 annotated; Showalter et al.)  that is 1.9 times or more the minimum thickness T1 and 
a bent section(Fig 1 annotated; Showalter et al.) arranged between the first body section and the second body section; 
a fixed portion (Fig 1 annotated; Showalter et al.)  arranged on a first end side of the body portion and configured to be fastened to the socket, the fixed portion including a reinforcement ring in the fixed portion; 
a seal portion (Fig 1 annotated; Showalter et al.)  formed only of an elastic material and arranged on a second end side of the body portion, the seal portion configured to slide relative to the shaft portion and the coupling member; and 
a neck portion (19; Showalter et al.) arranged between the body portion and the seal portion, the neck portion configured to allow the seal portion to tilt relative to the body portion, wherein the body portion, the fixed portion, the seal portion, and the neck portion are integrally formed as a unitary component.

    PNG
    media_image1.png
    607
    649
    media_image1.png
    Greyscale

Annotated Figure taken from Showalter et al. (US 5,855,448)

Regarding claim 3, Showalter et al. discloses) The dust cover according to claim 1 , wherein the seal portion includes an inner peripheral seal section (annotated Fig.2; Showalter et al.) that is an annular protrusion protruding radially inward (Fig. 2; Showalter et al.) .

    PNG
    media_image2.png
    752
    512
    media_image2.png
    Greyscale



Regarding claim 4, Showalter et al. discloses The dust cover according to claim 3, wherein the inner peripheral seal section is slidable on the shaft portion (22; Showalter et al.).

Regarding claim 5, Showalter et al. discloses The dust cover according to claim 1, wherein the seal portion includes a dust lip (Fig 1 annotated; Showalter et al.)  configured to face the coupling member, and extending radially outward.

Regarding claim 6, Showalter et al. discloses The dust cover according to claim 1, wherein the seal portion includes an auxiliary seal section (Fig 1 annotated; Showalter et al.) that is an annular protrusion protruding toward the coupling member.

Regarding claim 10, Showalter et al. discloses The dust cover according to claim 3, wherein the seal portion includes a dust lip (Fig 1 annotated; Showalter et al.) configured to face the coupling member, and extending radially outward.

Regarding claim 11, Showalter et al. discloses The dust cover according to claim 4, wherein the seal portion includes a dust lip (Fig 1 annotated; Showalter et al.) configured to face the coupling member (not shown in Fig. 1; Showalter et al.)  , and extending radially outward.

Regarding claim 13, Showalter et al. discloses The dust cover according to claim 3, wherein the seal portion includes an auxiliary seal section (Fig 1 annotated; Showalter et al.)  that is an annular protrusion protruding toward the coupling member (not shown Fig.1 thread side of ball stud; Showalter et al.).

Regarding claim 14, Showalter et al. discloses The dust cover according to claim 4, wherein the seal portion includes an auxiliary seal section(Fig 1 annotated; Showalter et al.) that is an annular protrusion protruding toward the coupling member (not shown Fig.1 thread side of ball stud; Showalter et al.).

Regarding claim 15, Showalter et al. discloses The dust cover according to claim 5, wherein the seal portion includes an auxiliary seal section (Fig 1 annotated; Showalter et al.)  that is an annular protrusion protruding toward the coupling member(not shown Fig.1 thread side of ball stud; Showalter et al.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 7-9, and 12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Showalter et al. (US 5,855,448) in view of Karpman (2016/0177998).  

Regarding claim 2, Showalter et al. discloses The dust cover according to claim 1, wherein the bent section has a radius of curvature on its outer peripheral surface side (transition radius tooling break, Fig.1 annotated above; Showalter et al.) in a cross 
Showalter et al.  does not specifically discuss a radius of curvature not greater than 5mm on it outer peripheral surface.
Karpman teaches a radius of curvature not greater than 5mm on it outer peripheral surface for the purpose of providing a relatively uniform transition.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Showalter et al. with an outer radius as taught by Karpman for the expected benefit of providing a stress concentration relief in the manufacture of the dust boot.  
Showalter et al. discloses the claimed invention except for explicitly discussing size. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify bent section has a radius of curvature not greater than 5 mm on its outer peripheral surface side, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.


    PNG
    media_image3.png
    487
    439
    media_image3.png
    Greyscale

Annotated Figure taken from Karpman (2016/0177998)

Regarding claim 7,  Showalter et al. makes obvious The dust cover according to claim 2, wherein the seal portion includes an inner peripheral seal section (annotated Fig.2; Showalter et al.) that is an annular protrusion protruding radially inward.

Regarding claim 8,  Showalter et al. makes obvious The dust cover according to claim 7, wherein the inner peripheral seal section (annotated Fig.2; Showalter et al.) is slidable on the shaft portion.

Regarding claim 9,  Showalter et al. makes obvious The dust cover according to claim 2, wherein the seal portion includes a dust lip (annotated Fig.1; Showalter et al.) configured to face the coupling member, and extending radially outward.

Regarding claim 12,  Showalter et al. makes obvious The dust cover according to claim 2, wherein the seal portion includes an auxiliary seal section (annotated Fig.1; Showalter et al.) that is an annular protrusion protruding toward the coupling member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/T. L. N./
Examiner, Art Unit 3675

/VISHAL A PATEL/Primary Examiner, Art Unit 3675